 SHEN-VALLEY MEAT PACKERS, INCORPORATED491having a right to hire or discharge, and those whose dutiesinclude recommendations as to hiring or discharging (but notleaders); and those employees whose work is of a confidentialnature, time-study men, plant-protection employees (but notto includemaintenance patrolmen or fire patrolmen); allclericalemployees,chiefengineersand shift operatingengineers in powerplants, drawing board designers, productionestimating and planning engineers, draftsmen and detailers,physicists, chemists,metallurgists, artists, design artists,timekeepers, technical school students, indentured appren-tices, and those technical or professional employees who arereceiving training, kitchen and cafeteria help. toIf a majority of the employees in groups 1 and 2 vote, respec -tively, for the labor organization seeking to represent thatgroup separately, the Board finds that the employees in eachgroup constitute a separate appropriate unit; if a majorityof the employees in group 3 select a different bargaining agentthan that selected by employees in groups 1 and 2, the Boardfinds that the employees in group 3 also constitute a separateappropriate unit. If the employees either in groups 1 and 2 orboth select the same bargaining agent as group 3 employees,the Board finds that the employees in these groups togetherconstitute an appropriate unit. The Regional Director conductingthe elections is instructed to issue a certification of represent-atives to the union or unions for the unit or units which mayresult from the elections.[Text of Direction of Elections omitted from publication.]10 Voting group 3 is substantially the unit agreed to by the Employer and the UAW.SHEN-VALLEYMEATPACKERS, INCORPORATEDandPEAR LIE H. BAKERAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMENOF NORTH AMERICA, LOCAL 393, AFLandPEARLIE H.BAKERSHEN -VALLEYMEAT PACKERS,INCORPORATEDandDORIS RODEFFERAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMENOFNORTHAMERICA, LOCAL 393, AFLandDORISRODEFFER. Cases Nos. 5-CA-513, 5-CB-86, 5-CA-514,and 5-CB-87. June 11, 1953DECISON AND ORDERSTATEMENT OF THE CASEUpon separate charges duly filed by Pearlie H. Baker andDoris Rodeffer on September 27, 1951, and amended charges105 NLRB No 56. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled by these individuals on November 29, 1951, and June 16,1952, the General Counsel of the National Labor RelationsBoard, herein called the General Counsel and the Board,respectively, by the Regional Director for the Fifth Region(Baltimore,Maryland), issued an order on June 20, 1952,consolidating the above-captioned cases, and simultaneouslytherewith issued his complaint alleging that Shen-Valley MeatPackers, Incorporated, Timberville, Virginia, herein calledthe Company, had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(a) (1), (2), and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein calledtheAct, and that Amalgamated Meat Cutters and ButcherWorkmen of North America, Local 393, AFL, herein calledtheUnion, had engaged in and wasengagingin unfair laborpractices affecting commerce within the meaning of Section 8(b) (1) (A) and (2) and Section 2 (6) and (7) of the Act. Copiesof the complaint, the order of consolidation, the charges, andnotice of hearing were duly served upon the Respondents andthe charging parties.With respect to the unfair labor practices, the complaintalleged, in substance, that the Company, on August 31, 1951,discharged employees Baker and Rodeffer, because of theirsympathies for and activities on behalf of the United Con-structionWorkers, herein called the UCW, affiliated withUnitedMine Workers of America, in violation of Section 8(a) (3) of the Act; that the Union had caused and attempted tocause the Company to discharge Baker andRodefferin violationof Section 8 (a) (3) of the Act, because of their UCW sympathiesand activities, thereby violating Section 8 (b) (2) of the Act;that the Company's conduct, as related, constituted assistanceand support to the Union in violation of Section 8 (a) (2) of theAct;and that the conduct of the Company and the Unionrestrained and coerced employees in the exercise of theirrights guaranteed by Section 7 of the Actin violation of Section8 (a) (1) and 8(b) (1) (A) of the Act, respectively.In its answer, duly filed, the Company admitted the allegationsof the complaint concerning its corporate existence and thenature and extent of the business transacted by it. The answerdenied that the Company had discharged Baker and Rodefferfor reasonsviolative of the Act, but admitted that it has notreinstated them as employees. The Union likewise denied inits answerthat it had committed conduct violative of the Actas alleged in the complaint.Pursuant to notice,a hearing was held in Harrisonburg,Virginia, from August 19 to 21, 1952, before Bertram G.Eadie, the Trial Examiner duly designated by the Chief TrialExaminer. The Company, Union, and General Counsel wererepresented by counsel. All the parties were afforded fullopportunity to be heard,toexamine and cross-examine SHEN-VALLEY MEAT PACKERS, INCORPORATED493witnesses,'and to introduce evidence pertinent to the issues.At the close of the hearing the Trial Examiner granted withoutobjection the General Counsel'smotion to conform the pleadingsto the proof with respect to minor variations between thepleadings and proof such as the spelling of names and dates.Various rulings were made by the Trial Examiner duringthe course of the hearing on other motions and objections tothe admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errorwas committed.These rulings are hereby affirmed.' Allpartieswere afforded an opportunity to file briefs and pro-posed findings of fact and conclusions of law.The Companyand the Union filed briefs with the Trial Examiner.On October 29, 1952, the Trial Examiner issued his Inter-mediate Report,copies of which were duly served on theparties, in which he found that the Company had engaged inunfair labor practices in violation of Section 8 (a) (3) of theAct bydischarging Baker and Rodeffer,and that such conductalso was violative of Section 8 (a) (1) of the Act. Although theTrial Examiner had, in the Intermediate Report, denied theCompany's motion to dismiss the allegation of the complaintthat its conduct had violated Section 8(a) (2) of the Act,3 heiTheUnion has exceptedto the TrialExaminer's ruling at the hearingthatits examina-tion of Fritz Lindner,a witnessproduced and firstexaminedby the Company, be conductedas direct and not cross-examinationThe Unioncontendsthat the TrialExaminer's rulingimproperlylimited the scope of itsexaminationof this witness.We are satisfiedthat theTrial Examiner ruledcorrectlyCross-examination presupposesthe hostility of thewitness,or that thematter testified to uponwhich he iscrossed is opposed and contraryto the con-tention of the partyconductingthe cross-examination.70 CJS Sec. 781. Therecord showsthat thewitness,Lindner,was friendly to the Union's position,and that his testimony ondirect examinationby the Company was not contrary to the Union's positionWe are furthersatisfiedthat the Unionwas not preventedby the TrialExaminer's ruling from examiningthewitness regardingany natter properly within thescope of the issues in this case, andwas not prejudicedby the TrialExaminer's ruling.2The Unionhas exceptedto the TrialExaminer's ruling permitting the GeneralCounseltoelicit testimony from a witness (Bynaker)contradictingothertestimony by a witness(Lucas) previously called by the General Counsel. As we do not rely on thetestimony inquestion in reaching our ultimate findings and conclusions,we find it unnecessary to passon the merits of this exception.3The Companyhas exceptedto the denial of this motionon the ground that the 8(a) (2)allegationin the complaintwas not based on a valid charge filedwithin 6 months of thecommissionof the conductalleged tobe unlawful,as providedby Section 10 (b) of the ActAs noted above,the original charges in this proceeding were filed on September27, 1951,less than1month afterthe allegedly unlawful discharges of Baker and Rodeffer. Firstamended chargeswere filed on November 29, 1951, andsecond amended charges,allegingfor the first time thatthe discharges were also violativeof Section 8 (a) (2) of the Act,were filedon June 16, 1952. The Board has held with judicialapproval that it may base afinding of unfair labor practices upon any conductwhich occurredwithin a 6-month periodbefore thefiling of a charge assertingthat the Act has been violated althoughthe chargedoes not specificallyset forth such conduct, provided the complaint which issuespursuantto thecharge allegesthe conductas an unfair labor practice.See Cathey Lumber Company,86 NLRB 157, enfd 185 F 2d 1021 (Board's order set asidefor otherreasons),and StokelyFoods, Inc , 91 NLRB 1267, enfd. 193 F 2d 736. As the complaint here merelyenlargedupon the original chargewhich was clearly filed withintime, by allegingthe Company'sconduct described thereintobe violative of Section8 (a) (2) as well as of Section 8 (a)(3) and 8 (a) (1) ofthe Act,we affirmthe TrialExaminer's denial ofthe Company'smotion 494DECISIONSOF NATIONAL LABOR RELATIONS BOARDfailed to make a concluding finding with respect thereto. Hefurther found that the Company's unlawful conduct affectsinter state commerce,and recommended that the Respondentcease and desist from these activities and take certainaffirmative action to effectuate the policies of the Act. TheTrialExaminer recommended dismissal of the complaintwith respect to the alleged violations of Section 8 (b) (1) (A)and 8 (b) (2) by the Union. The Company, Union, and theGeneral Counsel have filed exceptions to the IntermediateReport and supporting briefs.4 The Company and Union havealso requested oral argument.These requests are herebydenied as,in our opinion,the record and the exceptions andbriefs adequately present the issues and the positions of theparties.Pursuant to the provisions of Section 3 (b) of the Act, theNationalLaborRelations Board has delegated its powers inconnection with this proceeding to a three-member panel[Members Houston, Murdock, and Styles].The Board has considered the Intermediate Report, theexceptions and briefs,and the entire record in the above case,and makes the following findings,conclusions,and order.FINDINGS OF FACTL THE BUSINESSOF THE COMPANYThe Company is a corporation of the Commonwealth ofVirginiaengaged atTimberville, Virginia, in the productionof fresh, cured, and smoked meat, and meat products. Annualpurchasesof goods andequipment by the Company are valuedat approximately $3,000,000 of which about 40 percent repre-sents shipments from otherStates.The Company annuallyproduces finished products valued at approximately $3,500,000of which about 40 percent represents shipments to points inother States.We find that the Respondentis engagedin commerce withinthe meaning of Section 2 (6) and (7) of the Act.4 The Union excepted to the Intermediate Report on the ground that the Trial Examinerwas biased and prejudiced against both Respondents In support of this exception, the Unionasserts that the Trial Examiner's findings uniformly favor the General Counsel, and thatvarious rulings and actions by the Trial Examiner at the hearing allegedly reflect unfairtreatment of Respondents' witnesses, hostility towards cooperative corporations of theCompany's type, animus towards counsel for the Union as evidenced by the Trial Examiner'sasserted misinterpretations of the testimony of witnesses and the arguments of counsel, andalignment with the General Counsel in the prosecution of his case as shown by the TrialExaminer's remark to the General Counsel, near the close of the hearing, regarding thecalling of a witness in rebuttalWe have thoroughly reviewed the entire record and find nowarrant for the Union's claim of bias and prejudice. We are satisfied that the Trial Ex-aminer's Intermediate Report and his rulings and other actions at the hearing do not inanymanner manifest bias or prejudice for or against any party in this proceeding, but, onthe other hand, reveal his sincere effort fairly and impartially to obtain a complete recordas expeditiously as possible The Union's exception is without merit SHEN-VALLEY MEAT PACKERS, INCORPORATED495IITHE LABOR ORGANIZATIONS INVOLVEDThe Amalgamated Meat Cutters and Butcher Workmen ofNorth America,Local 393,AFL, and United ConstructionWorkers, affiliated with United Mine Workers of America,are labor organizations within the meaning of Section 2 (5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Baker's andRodeffer's rival union activitiesShortly after the Company started its operations at Timber-ville in November 1949, it began negotiations with the Unionwhich culminated in a collective-bargaining contract in March1950 with that labor organization.The Company and the Unionsubsequently entered into two other contracts,the last of whichwas in force at the time of the alleged unfair labor practiceson August 31, 1951. The UCW had competed with the Union in1949to become the bargaining representative of the Company'semployees,but ceased these activities after the Union obtainedits contract.In about June or July 1951 it resumed its organ-izing drive and procured as members various employees of theCompany who already belonged to the Union.Among these wereBaker who signed a UCW card in June or July, and Rodefferwho joined in August.Baker became actively engaged in the UCWmovement and solicited the membership of the female employeesin the sausage room where she worked in the Company's plant.She distributed about 12 cards and signed up 2 to 5 employees.Two UCW meetings were conducted in August 1951, thesecond being held on Friday night,August 23,at the Timber-ville fire hall under the auspices of Marhl William Clatterbuck,theUCW field representative.A decision was reached by theapproximately 20 persons attending this meeting to strikethe Company's plant on the following Monday morning to forcerecognition of the UCW.A "strike committee"consisting ofBakerandRodefferwas chosen at the meeting to joinClatterbuck in negotiating with the Company if the strikewere to result in recognition of the UCW.On Monday morning,August 26, Clatterbuck appeared at the Company'splant todirect the strike.Contrary to expectations,UCW strengthdid not materialize and after sidewalk discussion with M. J.Sheffield,theCompany'sgeneral manager,Albert G. Gray,theUnion'sbusinessmanager and secretary-treasurer, andhis local representative,Jess Spitzer,Clatterbuck decided toabandon the strike. The plant doors were opened and theemployees who had meanwhile congregated outside the plantentered and reported to their duties without interruptionof their work. Baker did not participate in the discussionsbetween Clatterbuck,Sheffield,and the others,but remainedwith the employees who had gathered in the vicinity andentered the plant with them when the strike was called off. 496DECISIONSOF NATIONAL LABOR RELATIONS BOARDRodeffer arrived at the plant after the doors were opened,and immediately reported for work.To prove the 8 (a) (3) and 8(b) (2) allegations of the complaintitwas necessary in this case for the General Counsel toestablish,inter alia,that the Company and the Union, re-spectively,had knowledge or belief before the discharges ofBaker and Rodeffer on August 31, 1951, with respect to theirUCW activities.We are satisfied that the record supportsthe conclusion that the Respondents had such knowledge orbelief. Knowledge of Baker's solicitation of her fellow employeesin the sausage room, where approximately 12 employees wereemployed, may reasonably be imputed to Florence Dellinger,the union stewardess,who also worked in the sausage room.Dellinger'sknowledge is chargeable to the Union.We alsoreasonably infer that Gray and his local representative,Spitzer, knew that Baker and Rodeffer had been chosen toconstitute the"strike committee" at the UCW fire hallmeeting on August 23.Gray, whose office was in Washington,D.C., testified that he arrived at the Company's plant at5 a. m. Monday,August 26,and was the first person on thescene;that he had been informed before then by Spitzer oftheUCW meeting on the preceding Friday night and was atthe plant to head off the strike.We believe that as Spitzerand Gray were so promptly and reliably informed regardingthe strike vote taken at the UCW meeting, they necessarilyhad access to and learned of other business transacted at themeeting of major concern to the Union,including the identityof companyemployees designated as a "strike committee" tonegotiatefor UCWbargaining status. From the foregoing, wefind that the Union was apprised of Baker's and Rodeffer'sUCW activities before they were discharged.We are convinced,for reasons explicated below,that theUnion brought to the Company's attention the facts concerningBaker's and Rodeffer's rival union activities in urging theirdischarges for -these reasons. Moreover,there is sufficientproof in the record to warrant the conclusion that the Companyhad independently learned of their UCW activities. Thus,Fritz Lindner,the assistant foreman directly over the sausageroom, testified that he had been awareof UCWactivity in theplant although he did not know which employees were thusengaged. He further testified,however, that he discovered"what it was all about"on the day of the strike, and thatduring the week before Baker and Rodeffer were dischargedhewas told by some of the girls in the sausage room thatBaker and Rodeffer"were with the others that were therein the picket."Plant Manager Sheffield denied in his testimonyknowing that Baker and Rodeffer were active for the UCW,although he knew there was UCW activity in the plant. Hetestified further that he had learned via the "grapevine"about the UCW fire-hall meeting on the day of the strike orthe next day.Plant Superintendent Garside testified that he SHEN-VALLEY MEAT PACKERS, INCORPORATED497had known by "hearsay" that Baker and Rodeffer were eithermembers or adherents of the UCW, and further testified thattheir names might have been mentioned to him in this con-nection.Garside also testified that Sheffield had conferredwith him about Baker and Rodeffer in arriving at the decisiontodischarge them.We are satisfied that Lindner's andGarside's testimony clearly reveals their knowledge ofBaker's and Rodeffer's UCW activities before their discharges.We are also satisfied that if, as Sheffield testified, he hadreceived "grapevine" information of the UCW fire -hall meeting,he was apprised of the events transpiring at the meeting,including the selection of Baker and Rodeffer as the "strikecommittee." In view of the foregoing, we find that the Companyhad knowledge or belief as to the rival union activities ofBaker and Rodeffer before they were discharged.B. The discharges of Baker and RodefferBaker's employment with the Company began in July 1950.Rodeffer was hired in February 1951. At the time of theirdischarges their duties consisted of hanging links of frank-furters on a rack for smoking as they were ejected from astuffingmachine. Two other employees, Florence Dellinger,the aforementioned union stewardess, and Evelyn Litten werethe stuffers who regularly operated the machine producingthe frankfurters. Edna May Clutters, another sausage-roomemployee, occasionally replaced one of the stuffers. All theseemployees, together with the rest of the women in the sausageroom comprising a force of 12 or 13 women, were directlysupervised by Fritz Lindner who served as assistant foremanunder his father, Henry Lindner, the foreman.At about 3:30 p. m. on August 31, 1951, Foreman HenryLindner brought Baker and Rodeffer their paychecks andinstructed them to check out. Inquiry from Fritz Lindner astowhat his father had meant brought confirmation of theirunderstanding that they were discharged. Thereupon they,and Mary Moyer, another employee who had also been givenherpaycheck,spoke to Henry Lindner and asked why theywere discharged. He informed Moyer she had been "tooslow," but said to Baker and Rodeffer, "I don't know, you willhave to see the management. I honestly don't know." Laterthat afternoon Baker and Rodeffer spoke to Sheffield and askedfor an explanation as to their discharges. He indicated onlythat they had caused trouble and that he had received complaintsabout them from three sources. When they pressed him forthe names of the complainants he refused to divulge theiridentity,but said "I can't run the plant with you two girls.If I keep you two girls, the rest will all quit."On the following Tuesday, September 3, Baker, accompaniedby Ernest Martz who was the union steward on the kill floor,butwho was also a UCW adherent, again requested reasonsfrom Sheffield for their discharges, but obtained no further 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDinformation than the general explanation that they had causedtrouble, and couldn'tget alongwith thegirls in the sausageroom. Sheffield denied the query by Martz whether the dis-charges were the result "of the other union in the plant,"and refused to comply withthe suggestion to bring in someof the employees from thesausageroom to testifyconcerningthe complaintsagainstBaker and Rodeffer.That same day, or the next, Martz procuredthe signaturesof 18 to 20 employees on the kill floor toapetitionrequestingSheffieldto give reasons for Baker'sand Rodeffer's dis-charges.This petitionwas presentedto Sheffield. When Graylearnedof the petition he contacted Sheffieldand then cameto the plantto form a grievance committee composed of menfrom the kill floor. The followingweek a meeting was held attheplantwhichwas attendedby Sheffield, Gray, and theemployee membersof the committee.Baker and Rodeffer didnot attend the meeting although it had been their understandingtheywould be notified of the timeitwould beconvened so thattheycould be present.They testified that theydid not learnof the meetinguntilGray telephonedRodeffer one evening tosay that ithad already been held and informed her it was theconsensusof thecommittee thatthe Companyhad justifiablydischarged her and Baker.Gray, on the otherhand,testifiedthat he hadcalled Rodeffer the day beforethe meeting togiveher and Baker an opportunity to attend.Baker andRodeffer,however,testifiedin rebuttalthat the dayafter hiscall to Rodeffer, which according to Gray's testimony was theday when themeeting washeld, they came to the plant to clearout theirlockers.While there theywentto the Company'sofficewhereBakerpicked up her vacation check from aMr. Lindstrom in the office. As they went from there to theparking lot, Gray andSpitzer passedthem in an automobileat a distanceof not more than 3 feet and "sneered" at them.The Trial Examiner credited Baker's and Rodeffer's testi-mony that they had notbeenapprised of the meeting beforeitwas held.We agreewith thisresolution.5Sheffield testifiedthat it was his impression that theywereto have been notifiedin advanceof the meeting,and Gray's testimony indicates hehad thesame impression.Yet, neither Sheffield nor Graydelayed themeeting pendingtheir arrival. Although the meetinglasted from lZ to 2 hours, no attemptwas madeto contactthem to find out whether they were going to appear. We do notregard such lack of interest in the absence from a grievancemeeting of the parties principally affected by the action tobe taken at the meeting as indicative that their presence waseither expected or desired by those conducting the meeting.Persons in whose behalf grievance meetings of the sort herein question are called are generally eager to attend to defend5 Because the clear preponderance of all the relevant evidence does not convince us thattheTrial Examiner's resolution was incorrect, we adopt this credibility finding StandardDry Wall Products, Inc., 91 NLRB 544, enfd 188 F. 2d 362. SHEN-VALLEY MEAT PACKERS, INCORPORATED499against adverse charges and to confront complaining witnesses.Itisunlikely that Baker and Rodeffer,who we find were atthe plant on the day of the meeting and were seen there byGray,would not have appeared at the meeting if they hadknown it was to be held that day. We are convinced, as wasthe Trial Examiner, that Gray had not notified them in advanceof the meeting when it was to be held,and conclude from allthe circumstances relative to the meeting that Gray had misledthem as to the time of the meeting to prevent their appearance.No employees from the sausage room were called to themeeting to present their complaints against Baker and Rodeffer.According toGray,Sheffield related to the committee numerouscomplaints he had received about Baker and Rodeffer from thesausage-room foreman and his assistant that "the girls werealmost impossible to work with, that they were hard to getalong with,argumentative,that they used vile language onoccasion,cussed out some of the employees in no uncertainterms,thatthey hadcomplained about the way that two of thegirls(Dellinger and Litten)were stuffing the franks out,claiming that the girls didn't stuff them properly even thoughthe girls were following the instructions of their foreman."Gray testified that he had talked to Fritz Lindner before themeeting as to the complaints against Baker and Rodeffer, andwas satisfied that Sheffield'sstatement of the Company'spositionwas supported by what Lindner had told him. Hetherefore considered Sheffield's explanation as to the reasonfor the discharges as adequate.Apparently the other committeemembers formed a similar impression as no dissent wasvoiced at the meeting to the Company's position.Sheffield testified that the charges against Baker and Rodeffer,as related by him at the grievance meeting, were based on 2investigationsmade by him,the first about 2 or 3 months be-fore the discharges,and the second about 3 days after the UCW'sattempted strike. These investigations resulted from com-plaints by Fritz Lindner and Dellinger,6and consisted merelyof consultation with these 2 persons and Foreman Henry Lindner.Sheffield stated that Baker and Rodeffer were reported to havebeen abusive,and thattheyfound fault with their coworkers.Dellinger assertedly told him that they were always causingtrouble on the stuffing bench and calling names. Sheffield didnot in his investigation obtain names of aggrieved employeesother than Dellinger'sor any particulars as to dates or otherfacts pertaining to incidents in which Baker and Rodeffermight have been involved.Superintendent Garside testified that he had received com-plaints about Baker and Rodeffer about 4 months before theirdischarges from both Henry and Fritz Lindner. These com-plaints were to the effect that they were "troublemakers andwere retarding production."He estimated that he had receivedabout a dozen complaints.He stated that he was informed by6Sheffield testified that Dellinger had spoken to him"about 2 or 3 days after the so-called strike " 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe foreman (Henry Lindner) that Baker and Rodeffer hadargued with all the girls. Like Sheffield, he was satisfied withhis foreman'sreport concerning the complaints and spoke tono sausage-room employees concerning them except Dellinger.Fritz Lindner, the assistant foreman, testified that he hadasked his father, Foreman Henry Lindner, to discharge Bakerseveral times long before she was finally discharged. He didnot find fault with her productiveness as a sausagehangerbecause, in his own words,"she had to work,because shehad to keep up with the machine." The main difficulty, hetestified, was her inabilityto get alongwith the other girls.Itappears that the Company had had a supply of casings whichwere too small for the size frankfurters being produced butwhich Lindner nevertheless instructed the stuffers, Dellingerand Litten, to use. As a result, frankfurters were frequentlyproduced with broken casings. This necessitated additionalwork by Baker and Rodeffer who were required to shell themeat out of the broken casings and to tie the loose ends. Del-linger, Litten, and Clutters, the substitute stuffer, complainedtoLindner that Baker and Rodeffer blamed their operation ofthe sausage machine for the broken casings, and that thesecriticismsmade their working conditions unbearable. Theythreatened to walk out if Baker and Rodeffer remained. Onthe several occasions that he had mentioned this matter to hisfather and requested the discharges of Baker and Rodeffer,Fritz Lindner was told by his father than nothing more wasinvolved than the usualdisagreementsof female employeesand "to let the girls go on." Lindner was uncertain as to thetime when Dellinger threatened to walk out, but it appearedfrom his testimony that she made one threat about a monthbefore the attempted strike of August 26 and then not againuntil about a week before Baker and Rodeffer were dischargedon August 31. Lindner admitted that he had never heard argu-ments in the sausage room,and that he had never admonishedBaker and Rodeffer for excessive talking during work exceptas part of a group of sausage-room employees.Dellinger testified that her difficulties with Baker and Rod-effer concerning her stuffing operations started about 3 monthsbefore they were discharged.She mentioned only 2 occasionswhen she complained to her superiors about their faultfindingand threatened to walk out with other employees if they wereallowed to remain. On the first occasion she spoke to Sheffieldin Fritz Lindner's presence, and on the second occasion shewas accompanied by Spitzer when she again spoke to Sheffield.She fixed the time of this last occasion at about 3 weeks beforethe discharges.Her recollection as to this date, however, isat variance with Sheffield's testimony that he was away fromthe plant between August 2 and August 22 or 23. Like the TrialExaminer,we find that Dellinger's last complaint and ulti-matum were made to Sheffield 2 or 3 days after the UCWstrike attempt, as Sheffield testified. SHEN-VALLEY MEAT PACKERS, INCORPORATED501Apart fromthematter of the broken casings, Dellinger hadno arguments with Baker and Rodeffer,nor did she know ofany arguments between them and other employees in thesausage room.She acknowledged that they did not swear ather,7 and that they did not while at work speak in tones louderthan others in the sausage room. Litten and Clutters testifiedto the same effect. The fact that Baker and Rodeffer did notuse profanity or obscene language,or create commotions ordisturbances at work was also confirmed by the testimony ofsausage-room employees Bynaker, Lucas, and Nesselrodt.Baker and Rodeffer testified without contradiction that theywere never criticized by their supervisors because of theirwork or behavior on the job.Henry Lindner was not called as a witness,but Baker testi-fied that about a week after her discharge,she and her husbandcalled at his home. On this occasion Lindner told her he didn'tknow why she had been discharged,but "that he thought it wasbecause of the other union."He repeated to her what he hadtold his wife the day of their discharges that "before he wouldgo through that door again he would have to do the hardest thinghe ever did in his life--fire two of the best workers he had inhis department."Baker's husband confirmed his wife's testi-mony in this respect.From the testimony of the foregoing witnesses,many of whomwere called by the Respondents,these facts are clear:(a) Contrary to Sheffield's charges related at the grievancemeeting,Baker and Rodeffer had not used vile language orcursed their coworkers.(b) Superintendent Garside's indictment of Baker and Rod-effer,to the extent that it is based on alleged numerous com-plaintsabout them from Foreman Henry Lindner, is notsustained,particularly in view of Lindner'shigh regard forthese employees as shown by his remarks to Baker.(c)Apart from criticisms by Baker and Rodeffer as to themanner in which Dellinger,Litten, and Clutters performedtheir stuffing operations,they engaged in no arguments withthese employees nor with any of their coworkers in the sausageroom.(d)At no time relevant to their discharges had Baker's andRodeffer'sdeportmentwhile at work furnished cause fordisciplinary action, and they had never during their entireemployment with the Company been singled out for repri-mands, warnings,or disciplinary action.(e) There is no evidence that the Company was dissatisfiedwith their productiveness during any period relevant to theirdischarges;on the other hand the record indicates that theywere regarded as efficient employees.7 Thestrongest language apparently used by Baker,according to Dellinger, was herreference to the sausage-stuffingmachine as a "damn machine " 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDC.DiscriminationIt is evident that the only bona fide reason which the Companycould possibly have asserted for its discharges of Baker andRodeffer was their alleged faultfinding about the broken frank-furtercasings.The record clearly shows,however, thatDellinger and Fritz Lindner had voiced their complaints con-cerning this faultfinding months before the discharges occurred,and that the Company's supervisors and officials did not regardthem to be sufficiently serious to warrant even a reprimand ora warning of disciplinary action.On the other hand,the Com-pany's official attitude was one of complete indifference orforbearance as evidenced by General Manager Sheffield'ssilence after his first investigation,and Foreman Lindner'sinstructions to his son,Fritz,tooverlook the complaintsagainst Baker and Rodeffer.The question necessarily arisesas to what prompted the change in the Company's attitudewhich resulted in their discharges.The answer to the question thus posed may best be derivedby considering the discharges in the light of the attending factsand circumstances.Notable among them is the fact that thedischarges were ordered within the week following the attemptedstrike by the UCW,and the equally important fact that Baker'sand Rodeffer'sUCW activities and sympathies were known tothe Company and the Union at this time.Also highly significantis the fact that Dellinger renewed her complaint against Bakerand Rodeffer and threatened to walk out 2 or 3 days after theUCW's strike attempt, and that now, as contrasted with itsformer inaction, the Company complied with her demandto getrid of them. Not to be overlooked is Dellinger's remark aftertheUCW strike action,"that those who attended the UCWstrikemeeting would be fired,"and Gray's hostility towardsBaker and Rodeffer as evidenced particularly by his success-ful scheme to keep them away from their grievance meeting.Together with these facts and circumstances must be consideredthe precipitate character of the discharges,the vague reasonsgiven by Sheffield at that time for the discharges and the sub-sequent assignment of reasons at the grievance meeting andhearing by Sheffield and Garside some of which had no basisin fact,and the admission by Foreman Henry Lindner shortlyafter the discharges that he did not know of reasons for thedischarges and his regret over the loss of his two best workers.We conclude from all the facts in this case that Dellinger'sdemand to Sheffield to discharge Baker and Rodeffer after theUCW strike attempt was prompted by her desire as the Union'sstewardess in the department where these rival unionistsworked to get rid of them because of their part in the UCW'smove to supplant the Union as bargaining representative.Gray'shostility towards Baker and Rodeffer is indicative of his desirealso to eliminate them from the plant because of their rival SHEN-VALLEY MEAT PACKERS, INCORPORATED503unionism,and we find that he acquiesced in and ratified Del-linger'sdemands and threats. We are further satisfied thatSheffield ordered the discharges to appease Dellinger's threatto walk out,and that he did so with knowledge that her threatwas motivated by her desire as the Union's stewardess to getrid of Baker and Rodeffer because of their rival union activitiesand sympathies.We find,as did the Trial Examiner,that theCompany violated Section 8 (a) (3) and 8 (a) (1) of the Act bydischarging Baker and Rodeffer for these reasons.Contrary to the Trial Examiner, we also find that the Unionviolated Section 8 (b) (2) and 8 (b) (1) (A) of the Act, by causingor attempting to cause the discharge by the Company of Bakerand Rodeffer for thereasons setforth above. The Trial Exam-iner had dismissed the complaint as to the Union on the groundthat the record lacked proof of authority by Dellinger fromthe Union to demand the discharges.However,under generalrules of agency applicable here, the Union is chargeable withDellinger'sconduct as its stewardess whether she acted with-out express authority or even if her action was specificallyforbidden, provided that she had been empowered by the Unionto represent it in the general area within which she, as stew-ardess, had acted.8Gray testified that Dellinger's duties asstewardess consisted in part"of doing everything in her poweroutside of coercion to persuade[employees]to join the union,to become members." Clearly, the elimination of rival unionadherents competing for the membership of employees whomshemight seek to enroll in the Union would enable her toachieve this objective more effectively. Moreover, she wouldclearly be aided in carrying out her function in signing up newemployees,because of the coercive effect upon them of thedischarge of rival unionists for such activities. Apart fromthese considerations,the evidence of Gray's animus towardsBaker and Rodeffer occasioned by their rival union activities,and his acquiescence in Dellinger'smove to have them dis-charged sufficiently shows ratification of her conduct by theUnion to render it responsible therefor.Accordingly,wereverse the Trial Examiner's dismissal of the complaint asto the Union.We also find that the Company'sconduct in dischargingBaker and Rodeffer because of their activities in behalf of alabor organization opposed to the Union constitutes unlawfulassistance and support to the Union in violation of Section8(a)(2)oftheAct. 9IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III,above,occurring in connection with the operations of theRespondent described in section I, above,have a close, inti-SPerry Norvell Co., 80 NLRB 225; Sunset Line and Twine Co., 79 NLRB 1487.9 Harrison Sheet Steel Co , 94 NLRB 81.291555 0 - 54 - 33 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDmate, and substantial relation to trade, traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of com-merce.V.THE REMEDYHaving found that the Respondents have engaged in certainunfair labor practices,we shall order them to cease and desisttherefrom and take certain affirmative action designed to ef-fectuate the policies of the Act. We shall,therefore,order theCompany to offer Pearlie H. Baker and Doris Rodeffer im-mediate and full reinstatement to their former or substantiallyequivalent positions,Pwithout prejudice to their seniority orother rights and privileges.We shall also order the Companyand the Union,jointly and severally,tomake whole PearlieH.Baker and Doris Rodeffer for any loss of pay they mayhave suffered because of the discrimination against them, bypayment to them of a sum of money equal to the amounts theywould have earned as wages from August 31, 1951,to the datesof offer of reinstatement,less their net earnings during suchperiods. Back pay shall be computed in accordance with theBoard'sWoolworth formula" on the basis of each separatecalendar quarter or portion thereof during the period fromthe discharges to the dates of proper offers of reinstatement.The quarterly periods, hereinafter called "quarters,"shallbegin with the first day of January,April, July,and October.Loss of pay shall be determined by deducting from a sum equalto that which these employees would normally have earned foreach quarter or portion thereof, their net earnings' if any,in other employment during that period.Earnings in one par-ticular quarter shall have no effect upon the back pay liabilityfor any other quarter.In accordance with our practice,the period from the dateof the Intermediate Report to the date of the Order herein willbe excluded in computing the amount of back pay to which theseindividuals are entitled from the Union, because of the TrialExaminer's recommendation that the complaint be dismissedas to the Union.We shall also order the Company to make available to theBoard, upon request,payroll and other records to facilitatethe checking of the amount of back pay due.Upon the foregoing findings of fact,and upon the entire recordin the case,the Board makes the following:loin accordancewith the Board'sconsistent interpretationof the term,the expression"former or substantially equivalent position"is intended to mean "former position when-ever possible,but if such position is no longer in existence then to a substantially equiva-lentposition."See The ChaseNational Bankof the City of New York,San Juan, PuertoRico,Branch, 65NLRB 827.ii F. W. Woolworth Co, 90 NLRB 289.12 Crossett LumberCompany, 8 NLRB 440. SHEN-VALLEY MEAT PACKERS,INCORPORATED505CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and .Butcher Workmen ofNorth America, Local 393, AFL, and,, United ConstructionWorkers, affiliated with United Mine, Workers of America,are labor organizations within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the tenure of employmentofPearlieH. Baker and Doris Rodeffer, the Company hasengaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act, has furnished unlawfulsupport andassistanceto the Union in violation of Section8 (a) (2) of the Act, and has interfered with, restrained, andcoerced its employees in the exercise of the right guaranteedby Section 7 of the Act, therebyengagingin unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.3.By attempting to cause and causing the Company to dis-criminate against Pearlie H. Baker and Doris Rodeffer inviolation of Section 8 (a) (3) of the Act, the Union has engagedin unfair labor practices within the meaning of Section 8 (b) (2)of the Act, and has restrained and coerced employees of theCompany in the exercise of rights guaranteed in Section 7of the Act, thereby engaging in unfair labor practices withinthe meaning of Section8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commercewithin themeaning of Section2 (6) and (7) of the Act.ORDERUpon the entire record in the case,and pursuant to Section10 (c) of the National Labor RelationsAct, the National LaborRelations Board hereby orders that:A. Respondent Company, Shen-ValleyMeat Packers, In-corporated,Timberville,Virginia,its officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in any labor organization of itsemployees or encouraging membership in Amalgamated MeatCutters and Butcher Workmen of North America, Local 393,AFL, bydischarging any of its employees,or in any othermanner discriminating in regard to the tenure ofemploymentor terms or conditions of employment of its employees.(b) In anyothermanner interferingwith,restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations, to join or assistany labor organization,to bargaincollectivelythrough repre-sentatives of their own choosing,to engage in concerted activ-ities for the purposes of collective bargaining or other mutualaid or protection,or to refrain from any or all such activities,except to the extent that such right may be affected by an agree -ment requiring membership in a labor organization as a condi- 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion of employmentin the manner and to the extent authorizedin Section 8 (a) (3) ofthe Act.2.Take the followingaffirmativeaction whichtheBoard findswill effectuatethe policiesof the Act:(a) Offer toPearlieH. Baker andDoris Rodeffer immediateand full reinstatement to their former or substantially equi-valent positionswithout prejudice to their seniorityor otherrights and privileges.(b) Upon request,make available to the Board or its agentsfor examinationor copying all payrollrecords,social-securitypaymentrecords, timecards,personnel records and reports,and all other records necessary to analyze the amounts of backpay due underthe terms ofthisDecisionand Order.(c) Post in conspicuous places atits Timberville, Virginia,plant,copiesof the notice attached hereto marked "AppendixA."13 Copiesof said notice, to befurnished by the RegionalDirectorfor the Fifth Region, shall,after beingduly signed bytheRespondentCompany'srepresentative,be posted by theRespondentCompany immediately uponreceipt thereof andmaintainedby itfor a period ofsixty (60) consecutive daysthereafter in conspicuous places, including all places wherenoticesto theemployeesare customarilyposted. Reasonablesteps shall be takenby theRespondentCompanyto insure thatsaid notices shall not be altered,defaced,or coveredby othermaterial.(d) NotifytheRegional Directorfor the FifthRegion inwriting,within ten(10) days from the dateof this Order, whatsteps the RespondentCompanyhas takento complyherewith.B. RespondentUnion, Amalgamated Meat Cuttersand ButcherWorkmen ofNorth America, Local 393, AFL,its officers,representatives,agents, successors,and assigns,shall:1.Cease and desist from:(a) Causing or attempting to cause RespondentCompany,Shen-ValleyMeat Packers,Incorporated,its officers,agents,successors, or assigns to discriminate in regard to the tenureof its employeesor anyterms or conditionsof employment inviolation of Section 8 (a) (3) ofthe Act.(b) In anyother manner restraining or coercing employeesofRespondentCompany,Shen-ValleyMeat Packers,Incor-porated,its successors, or assigns,in theexercise of theirrights guaranteedby Section 7 of the Act, exceptin the mannerand to the extentthatsuch rightsmay be affectedby an agree-ment requiring membership in a labor organization as aconditionof employment,as authorizedby Section8 (a) (3) ofthe Act.2.Take thefollowing affirmative action,which the Boardfinds will effectuate the policiesof the Act:13 In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " SHEN-VALLEY MEATPACKERS, INCORPORATED507(a) Notify inwriting the RespondentCompany, Shen-ValleyMeat Packers,Incorporated,that it withdrawall objections tothe employmentof Pearlie H. Baker and DorisRodeffer, andthatitrequests said RespondentCompany to offer them im-mediate and full reinstatement to their formeror substantiallyequivalentpositions,without prejudice to theirseniority orother rights and privileges.(b) Post at its business offices and meetinghalls in Timber-ville,Virginia, or whereverits offices or meetinghalls maybe located,copiesof thenotice attachedheretoand marked"Appendix B."44 Copiesof said notice,to be furnished by theRegionalDirector for the FifthRegion,shall,after being dulysigned by the Respondent Union's representative,be posted bythe Respondent Union immediately upon receipt thereof andmaintainedby it for a period of sixty (60) consecutive daysthereafter in conspicuous places, includingall places wherenotices to its membersare customarilyposted.Reasonablesteps shallbe taken bythe RespondentUnionto insure that saidnotices shallnot be altered,defaced,or coveredby other ma-terial.(c) NotifytheRegionalDirector for the FifthRegion inwriting,within ten(10) days from the date of this Order,whatstepsthe Respondent Union hastaken tocomply herewith.C.Respondents Shen-Valley Meat Packers, Incorporated,Timberville,Virginia, and Amalgamated Meat Cutters andButcher Workmen of North America, Local 393, AFL, theirrespective officers,representatives,agents, successors, andassigns, shall:Jointly and severally,make whole PearlieH. Baker andDorisRodeffer for any loss of pay they may have suffered byreason ofthediscriminationagainst them, in the mannerprescribed in the section of this Decision and Orderentitled"The Remedy."14 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order."the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat :WE WILL NOTdiscourage membership in any labororganization of our employees or encourage membershipinAmalgamated Meat Cutters and Butcher Workmen of 508DECISIONSOF NATIONAL LABOR RELATIONS BOARDNorth America, Local 393, AFL, by discharging employ-ees or in any other manner discriminating in regard tothe tenure of employment or terms or conditions of em-ployment of our employees.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join orassistany labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent thatsuch right may be affected by a valid agreement requiringmembership in a labor organization as a condition ofemployment as authorized by Section 8 (a) (3) of the Act.WE WILL offer Pearlie H. Baker and Doris Rodefferimmediate and full reinstatement to their former or sub-stantially'equivalent positions, without prejudice to theirseniority or other rights and privileges previously enjoyed,and, jointly and severally with Amalgamated Meat Cuttersand Butcher Workmen of North America- Local 393, AFL,make them whole for any loss of pay suffered as a resultof the discrimination against them.All our employees are free to become or remain membersof the above-named labor organization, or any other labororganization, or to refrain from such activities except to theextent that such right may be affected by an agreement re-quiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act. Wewill not discriminate in regard to hire or tenure of employmentor any term or condition of employment against any employeesbecause of membership in or activity on behalf of any suchlabor organization.SHEN-VALLEY MEAT PACKERS, INCORPORATED,Employer.Dated ............By ........................................................(Representative)(Title)This notice must remain posted for '60 days from the datehereof, and must not be altered, defaced, or covered by anyother material. SHEN- VALLEY MEAT PACKERS, INCORPORATEDAPPENDIX BNOTICE509TO ALL MEMBERS OF AMALGAMATED MEAT CUTTERSAND BUTCHER WORKMEN OF NORTH AMERICA, LOCAL393, AFLANDTO ALL EMPLOYEES OF SHEN-VALLEY MEAT PACKERS,INCORPORATEDPursuant to a Decision and Order of the National Labor Re-lationsBoard, and in order to effectuate the policies oftheNationalLabor Relations Act, we hereby notify youthat:WE WILL NOT cause or attempt to cause Shen-ValleyMeat Packers,Incorporated,its successors or assigns,to discriminate in regard to the hire or tenure of em-ployment or the terms or conditions of employment ofits employees in violation of Section 8 (a) (3) of the Act,except in the manner and to the extent authorized inSection 8(a) (3) of the Act.WE WILL NOT restrain or coerce employees of Shen-ValleyMeat Packers, Incorporated, its successors orassigns, in the exercise of their rights guaranteed inSection 7 of the Act, except in the manner and to theextent that such rights may be affected by an agree-ment requiringmembership in a labor organization,as a condition of employment, as authorized by Section8 (a) (3) of the Act.WE WILL, jointly and severally with Shen-Valley MeatPackers, Incorporated, its successors and assigns,makewholePearlie H. Baker and Doris Rodeffer forany loss of pay suffered as a result of the discrimina-tion against them.AMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMER-ICA, LOCAL 393, AFL,Labor Organization.Dated ....................By ..................................................(Representative)(TitleThis notice must remain posted for 60 days from thedatehereof,andmustnotbealtered,defaced,orcovered by any other material.-